Fourth Court of Appeals
                                          San Antonio, Texas
                                    MEMORANDUM OPINION

                                             No. 04-21-00240-CV

                IN THE INTEREST OF C.H., J.H., E.H., I.B.H., and I.A.H., Children

                     From the 112th Judicial District Court, Sutton County, Texas
                                      Trial Court No. CV06287
                         Honorable Pedro (Pete) Gomez Jr., Judge Presiding

Opinion by:       Rebeca C. Martinez, Chief Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: August 31, 2022

AFFIRMED

           Appellants Mother and Father appeal from the trial court’s order terminating their parental

rights to their five children. 1 Mother challenges the sufficiency of the evidence to support the trial

court’s findings on two statutory grounds for termination under Texas Family Code section

161.001 and its finding that termination is in the children’s best interest. See TEX. FAM. CODE

ANN. § 161.001(b). Father challenges only the trial court’s best-interest finding. See id. We

affirm the trial court’s order.




1
 To protect the identities of the minor children in this appeal, we refer to the parents as “Mother” and “Father.” See
TEX. FAM. CODE ANN. § 109.002(d); TEX. R. APP. P. 9.8(b)(2).
                                                                                      04-21-00240-CV


                                          BACKGROUND

       On July 15, 2019, the Texas Department of Family and Protective Services (the

“Department”) filed a petition to terminate the parental rights of Father and Mother. The trial court

held a bench trial on February 12, 2021. At the time of trial, the older children were ages eight,

six, and four, and two twins were age two. The parents were not present at trial.

       The Department’s investigator testified that, on July 12, 2019, the Department received an

intake related to the children. The report alleged that the family was traveling through Sonora,

Texas, when an altercation occurred between Mother and Father in a moving vehicle. Mother

jumped out of the vehicle, and Father attempted to evade law enforcement by driving at high

speeds with the children in the vehicle. Father was arrested. After the incident, Mother stated that

she jumped out of the vehicle because Father was choking and hitting her. She also stated that

Father “was very paranoid and not in his right mind.” Mother did not submit to a drug test and did

not disclose the date of her last drug use; however, she stated that, if she were tested, she would

test positive for marijuana and cocaine but not for methamphetamine because it was out of her

system.

       Next, the Department’s caseworker testified. She testified that service plans were prepared

for the parents. The record shows that the trial court ordered the parents’ compliance with these

service plans, and the parents signed the plans. The service plans required each parent to provide

proof of employment and residence to the caseworker; complete parenting classes; submit to

random drug tests; participate in a substance abuse assessment and follow all recommendations;

attend a domestic-violence-prevention class; and participate in a psychological evaluation if

requested. Additionally, the trial court specifically ordered the parents to submit to psychological

or psychiatric evaluations; attend counseling sessions until the counselor determined that no

further sessions were necessary; complete parenting classes; submit to drug and alcohol


                                                -2-
                                                                                      04-21-00240-CV


dependency assessments; and submit urine, saliva, or hair follicle samples as directed by the

Department for drug testing.

       According to the caseworker, Mother “minimally” worked services. Mother completed a

substance abuse assessment and in-patient drug treatment in July 2020, but after treatment, Mother

relapsed. The caseworker also testified that Mother was arrested in December 2020 for possession

of methamphetamine and a drug paraphernalia charge. According to the caseworker, Mother

completed parenting classes and attended some counseling sessions, but Mother told the

caseworker after her relapse that she would not continue with counseling.

       Similarly, the caseworker testified that Father completed parenting classes but not

counseling, although he attended four sessions. Father completed a substance abuse assessment,

and he attempted an out-patient drug treatment program. However, Father was unsuccessfully

discharged from the out-patient program, and he relapsed. Father next attended and completed an

in-patient drug treatment program in July 2020, but after completion, he again relapsed. Father

admitted to the caseworker in September 2020 that he was using methamphetamine, and Father

was arrested in December 2020 on a charge for possession of methamphetamine and a drug

paraphernalia charge.

       The caseworker testified that four of the five children tested positive for illegal substances

when they came into the Department’s care in July 2019: the eight-year-old and the four-year-old

tested positive for cocaine, one of the two-year-old twins tested positive for cocaine and

methamphetamine, and the other twin tested positive for methamphetamine. At the beginning of

the case, Mother tested positive for cocaine and methamphetamine, and Father was incarcerated

and was not drug tested.

       The caseworker had difficulty reaching the parents during the months leading up to trial;

however, according to the caseworker, the parents knew about the trial. The caseworker testified


                                                -3-
                                                                                      04-21-00240-CV


that the parents had a shared home and that a family friend paid bills for them, but the caseworker

had never seen the home and did not know if the parents still lived there. The caseworker also did

not know if the parents were together or separated. According to the caseworker, the parents loved

the children, and the children loved them. The caseworker testified that the parents visited the kids

“off and on” throughout the case. According to the caseworker, the parents visited regularly for a

time but when they relapsed, they missed visits and contact faded.

       At the time of trial, the two-year-old twins were living with foster parents, who wished to

continue the placement long-term. The three older children were living in a short-term foster

placement. The Department wished to place all five children with a paternal great-aunt for

adoption, or at least the oldest three if the great-aunt could not take all five. However, the

Department had deferred placement with the great-aunt while she attempted to obtain a larger

home and vehicle. The caseworker also testified that the six-year-old was on medication for

ADHD and that the four-year-old would probably need medication for the disorder as well. The

caseworker testified that the Department would give the great-aunt training on how to care for the

children with ADHD.

       Last, the children’s guardian ad litem testified that the parents loved their children and

received support from a friend. The ad litem desired termination of the parents’ parental rights

because of their continued drug use.

       After hearing this testimony, the trial court found that Mother and Father each knowingly

placed or knowingly allowed the children to remain in conditions or surroundings which endanger

their physical and emotional well-being, see id. § 161.001(b)(1)(D), and that each parent engaged

in conduct or knowingly placed the children with persons who engaged in conduct which

endangers the children’s physical and emotional well-being, see id. § 161.001(b)(1)(E). The trial

court also found that termination of Mother’s and Father’s parental rights was in the children’s


                                                -4-
                                                                                       04-21-00240-CV


best interest. See id. § 161.001(b)(2). The trial court signed an order terminating the parents’

parental rights, and both parents appealed.

                                       STANDARD OF REVIEW

        A parent-child relationship may be terminated, pursuant to section 161.001 of the Texas

Family Code, only if the trial court finds by clear and convincing evidence one of the predicate

grounds enumerated in subsection (b)(1) and that termination is in a child’s best interest. See id.

§ 161.001(b)(1), (2). Clear and convincing evidence requires “proof that will produce in the mind

of the trier of fact a firm belief or conviction as to the truth of the allegations sought to be

established.” Id. § 101.007.

        We review the legal and factual sufficiency of the evidence under the standards of review

established by the Texas Supreme Court in In re J.F.C., 96 S.W.3d 256, 266–67 (Tex. 2002). In

reviewing the legal sufficiency of the evidence, we must “look at all the evidence in the light most

favorable to the finding to determine whether a reasonable trier of fact could have formed a firm

belief or conviction that its finding was true.” Id. at 266. “[A] reviewing court must assume that

the factfinder resolved disputed facts in favor of its finding if a reasonable factfinder could do so.”

Id. In reviewing the factual sufficiency of the evidence, we “must give due consideration to

evidence that the factfinder could reasonably have found to be clear and convincing.” Id. “If, in

light of the entire record, the disputed evidence that a reasonable factfinder could not have credited

in favor of the finding is so significant that a factfinder could not reasonably have formed a firm

belief or conviction, then the evidence is factually insufficient.” Id.

                                              MOTHER

        Mother challenges the legal and factual sufficiency of the evidence supporting the trial

court’s findings on both statutory predicate grounds for termination and its finding that termination

is in the children’s best interest.


                                                 -5-
                                                                                      04-21-00240-CV


       Predicate Statutory Grounds

       The trial court determined that predicate statutory grounds (D) and (E) had been satisfied.

See TEX. FAM. CODE ANN. § 161.001(b)(1)(D), (E). Section 161.001(b)(1)(D) allows a trial court

to terminate parental rights if it finds by clear and convincing evidence that the parent has

“knowingly placed or knowingly allowed the child to remain in conditions or surroundings which

endanger the physical or emotional well-being of the child.” Id. § 161.001(b)(1)(D). Under

subsection (D), the trial court examines “evidence related to the environment of the children to

determine if the environment was the source of endangerment to the children’s physical or

emotional well-being,” although parental conduct can be a factor that contributes to this

environment. In re J.T.G., 121 S.W.3d 117, 125 (Tex. App.—Fort Worth 2003, no pet.).

“‘Environment’ refers to the acceptability of living conditions, as well as a parent’s conduct in the

home.” In re S.R., 452 S.W.3d 351, 360 (Tex. App.—Houston [14th Dist.] 2014, pet. denied). “A

child is endangered when the environment creates a potential for danger that the parent is aware

of but consciously disregards.” Id. “[A] parent need not know for certain that the child is in an

endangering environment; awareness of such a potential is sufficient.” In re R.S.-T., 522 S.W.3d

92, 109 (Tex. App.—San Antonio 2017, no pet.) (internal quotation omitted).

       Section 161.001(b)(1)(E) allows a trial court to terminate a parent’s rights if the court finds

by clear and convincing evidence that the parent “engaged in conduct or knowingly placed the

child with persons who engaged in conduct which endangers the physical or emotional well-being

of the child.” TEX. FAM. CODE ANN. § 161.001(b)(1)(E). Under subsection (E), the trial court

must determine whether there is evidence that a parent’s acts, omissions, or failures to act

endangered the child’s physical or emotional well-being. See In re J.T.G., 121 S.W.3d at 125.

       In the context of both subsection (D) and (E), “endanger” means to expose a child to loss

or injury or to jeopardize a child’s emotional or mental health. In re M.C., 917 S.W.2d 268, 269


                                                -6-
                                                                                      04-21-00240-CV


(Tex. 1996) (per curiam); In re J.T.G., 121 S.W.3d at 125. “However, there are some distinctions

in the application of subsections (D) and (E).” A.S. v. Tex. Dep’t of Family & Protective Servs.,

394 S.W.3d 703, 713 (Tex. App.—El Paso 2012, no pet.). First, termination under subsection (D)

is permitted based upon only a single act or omission. In re R.S.-T., 522 S.W.3d at 109. On the

other hand, under subsection (E), our analysis may not rest on a single act or omission; it must be

“a voluntary, deliberate, and conscious course of conduct.” Jordan v. Dossey, 325 S.W.3d 700,

723 (Tex. App.—Houston [1st Dist.] 2010, pet. denied) (citation omitted).             Second, “[i]n

evaluating endangerment under subsection (D), we consider the child’s environment before the

Department obtained custody of the child.” In re S.R., 452 S.W.3d at 360. “Under subsection E,

however, courts may consider conduct both before and after the Department removed the child

from the home.” Id.

               Predicate Ground (D)

       Mother argues that statutory predicate ground (D) does not apply to the conduct of a parent

toward a child. However, as stated, a parent’s conduct can be a factor that contributes to

endangering conditions or surroundings. In re J.T.G., 121 S.W.3d at 125; see In re S.R., 452

S.W.3d at 360. Mother also asserts that she did not have actual or constructive possession of the

children, that the children’s counselor testified that the children lived in an unstable environment,

and that the children’s visits with Mother were good and without emotional outbursts. However,

the record cites Mother gives in her brief to support these assertions direct us to testimony that is

irrelevant to her points. Having reviewed the entire trial record, we can discern no relevant

testimony on these matters.

       Instead, the record contains testimony by the Department’s investigator that Mother and

Father had a violent altercation before Mother jumped out of a moving vehicle, and Mother left

the children with Father in a high-speed police pursuit. See R.S.-T., 522 S.W.3d at 110 (“Domestic


                                                -7-
                                                                                     04-21-00240-CV


violence, want of self-control, and propensity for violence may be considered as evidence of

endangerment.” (citation omitted)); cf. In re A.R.G., No. 04-19-00749-CV, 2020 WL 1277739, at

*3 (Tex. App.—San Antonio Mar. 18, 2020, no pet.) (mem. op.) (testimony that mother drove with

her children while under the influence of methamphetamine supported subsection (D) finding).

Further, the trial court reasonably could have inferred that Mother exposed the children to cocaine

and methamphetamine before removal.         Cf. In re A.C., 560 S.W.3d 624, 632 (Tex. 2018)

(factfinder may form firm conviction based on direct evidence and reasonable inferences). After

the children were removed, four of the five children tested positive for methamphetamine, cocaine

or both, and Mother stated after the incident that she would test positive for marijuana and cocaine

if tested, but not for methamphetamine because it was out of her system. Later, when she submitted

to the Department’s first drug test, she tested positive for cocaine and methamphetamine.

“Evidence of illegal drug use supports a conclusion that a child’s surroundings endanger his or her

physical or emotional well-being.” In re A.B.R., No. 04-19-00631-CV, 2020 WL 1159043, at *4

(Tex. App.—San Antonio Mar. 11, 2020, pet. denied) (mem. op). We hold the trial court

reasonably could have formed a firm belief or conviction that, before removal, Mother placed the

children in surroundings which endangered their physical and emotional well-being. See TEX.

FAM. CODE ANN. § 161.001(b)(1)(D).

               Predicate Ground (E)

       The statutory predicate ground (E) concerns a parent’s endangering conduct. In evaluating

endangerment under subsection (E), we may consider conduct both before and after the children’s

removal. See In re S.R., 452 S.W.3d at 360; cf. In re T.N.S., 230 S.W.3d 434, 439 (Tex. App.—

San Antonio 2007, no pet.) (consolidating review of “interrelated” subsections (D) and (E)).

       In addition to evidence of Mother’s drug use before the children’s removal, the

Department’s caseworker testified that Mother relapsed after completing a drug treatment program


                                                -8-
                                                                                         04-21-00240-CV


in July 2020. Later, in December 2020, Mother was arrested for possession of methamphetamine

and a drug paraphernalia charge. “[B]ecause a parent’s illegal drug use exposes her children to

the possibility the parent may be impaired or imprisoned, evidence of illegal drug use supports a

finding that the parent engaged in a course of conduct that endangered the children’s physical or

emotional well-being.” In re J.L.B., No. 04-17-00364-CV, 2017 WL 4942855, at *3 (Tex. App.—

San Antonio Nov. 1, 2017, pet. denied) (mem. op.) (citation omitted). “Evidence that a parent

continued to use illegal drugs even though the parent knew her parental rights were at risk is

conduct showing a voluntary, deliberate, and conscious course of conduct, which by its nature

endangers a child’s well-being.” In re K.J.G., No. 04-19-00102-CV, 2019 WL 3937278, at *5

(Tex. App.—San Antonio Aug. 21, 2019, pet. denied) (citations omitted). We hold that the

evidence is legally and factually sufficient to support the trial court’s subsection (E) finding.

        Best Interest

        Mother also challenges the trial court’s finding that termination of her parental rights was

in the children’s best interest. See TEX. FAM. CODE ANN. § 161.001(b)(2). There is a strong

presumption that keeping a child with a parent is in a child’s best interest. In re R.R., 209 S.W.3d 112,

116 (Tex. 2006) (per curiam). However, it is equally presumed that “the prompt and permanent

placement of the child in a safe environment is . . . in the child’s best interest.” TEX. FAM. CODE ANN.

§ 263.307(a). In determining whether a child’s parent is willing and able to provide the child with a

safe environment, we consider the factors set forth in Texas Family Code section 263.307(b). See id.

§ 263.307(b).

        Our best-interest analysis is guided by consideration of the non-exhaustive Holley factors.

See Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). These factors include: (1) the child’s

desires; (2) the child’s present and future emotional and physical needs; (3) any present or future

emotional and physical danger to the child; (4) the parental abilities of the individuals seeking


                                                  -9-
                                                                                           04-21-00240-CV


custody; (5) the programs available to assist the individuals seeking custody to promote the child’s

best interest; (6) the plans for the child by the individuals or agency seeking custody; (7) the

stability of the home or proposed placement; (8) the parent’s acts or omissions which may indicate that

the existing parent-child relationship is improper; and (9) any excuse for the parent’s acts or omissions.

See id.; accord In re E.C.R., 402 S.W.3d 239, 249 n.9 (Tex. 2013). The Department is not required to

prove each factor, and the absence of evidence regarding some of the factors does not preclude the

factfinder from reasonably forming a strong conviction that termination is in a child’s best interest,

particularly if the evidence is undisputed that the parent-child relationship endangered the safety of the

child. See In re C.H., 89 S.W.3d 17, 27 (Tex. 2002). The focus of our review is whether the evidence,

as a whole, is sufficient for the trial court to have formed a strong conviction or belief that termination

of the parent-child relationship is in the best interest of the child. Id.

        As detailed above, the evidence supports the trial court’s endangerment findings. Cf. id. at

28 (explaining that evidence that proves one or more statutory grounds for termination may be

probative in proving termination is in child’s best interest). This case began when Mother and

Father engaged in a violent altercation while Father was driving. Although Father assaulted

Mother and the violence was not directed at the children, the children were placed in immediate

danger of physical harm as a result of the violence. “Simply exposing a child to the other parent’s

violence is a relevant consideration in determining a child’s best interest.” See In re S.A., No. 04-17-

00571-CV, 2018 WL 521626, at *4 (Tex. App.—San Antonio Jan. 24, 2018, no pet.) (mem. op.)

(citation omitted); see also TEX. FAM. CODE ANN. § 263.307(b)(12)(E) (providing court may consider

whether parent has adequate parenting skills to protect child from repeated exposure to violence

although violence may not be directed at child).

        Mother was arrested for possession of methamphetamine and a drug paraphernalia charge

just two months before trial. The caseworker also testified that Mother relapsed after completing



                                                    - 10 -
                                                                                        04-21-00240-CV


an in-patient drug treatment program seven months before trial. “A history of drug abuse and an

inability to maintain a lifestyle free from arrests and incarcerations is relevant to a trial court’s

best-interest determination.” In re F.M.A., No. 04-16-00318-CV, 2016 WL 4379456, at *3 (Tex.

App.—San Antonio Aug. 17, 2016, pet. denied) (mem. op.) (citation omitted); see also In re E.D.,

419 S.W.3d 615, 620 (Tex. App.—San Antonio 2013, pet. denied) (“A trier of fact may measure a

parent’s future conduct by his past conduct . . . .”). Mother’s continued illegal drug use exposed the

children to potential emotional distress and instability. See In re E.C., No. 02-20-00022-CV, 2020

WL 2071755, at *7 (Tex. App.—Fort Worth Apr. 30, 2020, no pet.) (mem. op.) (“A child’s

emotional well-being can be negatively affected when a parent repeatedly commits criminal acts

that subject the parent to incarceration, resulting in the parent’s absence from the child’s life and

the inability to provide support, and thus creating an emotional vacuum in the child’s life and

subjecting the child to ongoing uncertainty regarding who will take care of him.”). According to

the caseworker, the parents’ visits and contact with their children faded after they relapsed.

        Further, Mother’s failure to comply with the trial court’s order for counseling indicated that

Mother did not have the motivation or ability to seek out needed services. See In re J.M.T., 519 S.W.3d

at 270 (“A fact finder may infer from a parent’s failure to take the initiative to complete the services

required to regain possession of his child that he does not have the ability to motivate himself to seek

out available resources needed now or in the future.”); see also TEX. FAM. CODE ANN.

§ 263.307(b)(10), (11) (providing courts may consider willingness and ability of child’s family to seek

out, accept, and complete counseling services and willingness and ability of child’s family to effect

positive environmental and personal changes within reasonable period of time); Holley, 544 S.W.2d at

371–72 (listing parental abilities of individual seeking custody and programs available to assist

individual as best-interest factor).




                                                 - 11 -
                                                                                                      04-21-00240-CV


         The Department’s plan for the children was adoption by their great-aunt, who would be

provided training on how to care for the children with ADHD; however, there was uncertainty about

when placement with the great-aunt could occur and if the great-aunt could adopt all five children or

just the older three. See In re C.H., 89 S.W.3d at 28 (holding termination may be in a child’s best

interest “even if the agency is unable to identify with precision the child’s future home

environment”). The current foster parents for the two-year-old twins desired to continue as a long-

term placement. Mother and Father were not present at trial, and the caseworker did not know if the

parents were together or separated and whether the parents still lived in their home. Additionally, the

caseworker had difficulty reaching Mother and Father in the months immediately preceding trial.

         Although by all account, the parents loved the children and the children loved the parents, “a

child’s love of his parents cannot compensate for the lack of an opportunity to grow up in a normal

and safe way equipped to live a normal, productive, and satisfying life.” In re W.S.M., 107 S.W.3d

772, 773 (Tex. App.—Texarkana 2003, no pet.); see also In re C.H., 89 S.W.3d at 27 (Department is

not required to prove each Holly factor). We hold the evidence is legally and factually sufficient to

support the trial court’s finding that termination of Mother’s parental rights is in the best interest of the

children. See TEX. FAM. CODE ANN. § 161.001(b)(2); see also In re A.B., 437 S.W.3d 498, 505 (Tex.

2014) (recognizing appellate court need not detail all evidence if affirming termination judgment). 2

                                                      FATHER

         The trial court’s best-interest finding as to Father is also supported by legally and factually

sufficient evidence. The investigator testified that Father was the perpetrator of domestic violence

against Mother. In addition, he engaged in reckless driving while the children were in his vehicle.



2
  In a final issue, Mother argues the trial court erred by denying her conservatorship. However, because we have
determined that the trial court did not err in terminating Mother’s parental rights, she cannot challenge the portion of
the termination order that relates to the appointment of conservators. See In re M.R.D., No. 04-19-00524-CV, 2020
WL 806656, at *9 (Tex. App.—San Antonio Feb. 19, 2020, pet. denied) (mem. op.). We, therefore, overrule Mother’s
issue on conservatorship.


                                                         - 12 -
                                                                                       04-21-00240-CV


As with Mother, Father completed a drug rehabilitation program, but relapsed and was arrested for

a drug possession charge just two months before trial. As with Mother, Father did not complete

court-ordered counseling.

       Father complains that little of the trial testimony concerns the children’s unique emotional

and physical needs and other best-interest considerations; however, in rejecting a similar argument,

the supreme court noted that the absence of evidence about some of the best-interest considerations

does not preclude a factfinder from reasonably forming a strong conviction or belief that

termination is in a child’s best interest, particularly if the evidence is undisputed that the parental

relationship endangered the safety of the child. In re C.H., 89 S.W.3d at 28. Here, Father does

not dispute the predicate endangerment findings based, in part, on testimony that Father engaged

in a high-speed evasion of police with the children in his vehicle. Additionally, there was

testimony that Father admitted to methamphetamine use five months before trial and was arrested

on a drug-possession charge two months before trial. “Evidence that a parent continued to use

illegal drugs even though the parent knew [his] parental rights were at risk is conduct showing a

voluntary, deliberate, and conscious course of conduct, which by its nature endangers a child’s

well-being.” In re K.J.G., 2019 WL 3937278, at *5.

       Father acknowledges his completion of a drug treatment program and subsequent relapse

and arrest. He argues “evidence of his attempts, setbacks, and successes in rehab could suggest

that he will continue to work rehab services and could successfully overcome addiction.” The trial

court, however, reasonably could have considered Father’s long history of drug abuse and poor

judgment in the months immediately preceding trial to form a firm belief that Father was unable

to achieve long-term improved conduct and provide adequate care for his children in the future.

See In re J.O.A., 283 S.W.3d 336, 346 (Tex. 2009) (“[E]vidence of improved conduct, especially

of short-duration, does not conclusively negate the probative value of a long history of . . .


                                                 - 13 -
                                                                                          04-21-00240-CV


irresponsible choices.”); In re E.D., 419 S.W.3d at 620 (“A trier of fact may measure a parent’s future

conduct by his past conduct . . . .”); see also Wischer v. Tex. Dep’t of Family and Protective Servs.,

No. 03-12-00165-CV, 2012 WL 3793151, at *10 (Tex. App.—Austin Aug. 29, 2012, no pet.)

(mem. op.) (holding factfinder could have concluded parent “lack[ed] the ability to provide

adequate care by showing poor judgment currently and in the past”).

        We hold the evidence is legally and factually sufficient to support the trial court’s finding that

termination of Father’s parental rights is in the best interest of the children. See TEX. FAM. CODE ANN.

§ 161.001(b)(2); see also In re A.B., 437 S.W.3d at 505.

                                             CONCLUSION

        The trial court’s order of termination is affirmed.

                                                     Rebeca C. Martinez, Chief Justice




                                                  - 14 -